
	
		I
		112th CONGRESS
		1st Session
		H. R. 1403
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Kingston
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of Point Peter in St. Marys, Georgia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Point Peter Study
			 Act.
		2.Special resource
			 study
			(a)StudyThe
			 Secretary of the Interior (hereinafter referred to as the
			 Secretary) shall conduct a special resource study of Point Peter
			 in St. Marys, Georgia, the site of an American fort near Cumberland Island that
			 was attacked by British forces in January 1815 in one of the last battles of
			 the War of 1812.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 national significance of the site;
				(2)determine the
			 suitability and feasibility of designating the area as a unit of the National
			 Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, and local governmental entities and private and
			 nonprofit organizations, and any other interested individuals, including owners
			 of private property located in the study area; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of the National Park Service General Authorities Act
			 (16 U.S.C. 1a–5).
			(d)ReportNot
			 later than 3 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
